DETAILED ACTION

In the reply filed 7/29/2022, claims 34-40 are amended, with claims 21-40 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I (a scooter; claims 21-33) and Species A (a scooter having the kickstand shown in Figs. 8, 9) in the reply filed on 7/29/2022 is acknowledged. In Applicant’s reply, claims 34-40 (the claims formerly corresponding to Invention II) were amended to depend from claim 28, rendering the restriction moot. The claims are found to be allowable.  For these reasons, the restriction requirement as set forth in the Office action mailed on 4/29/2022 is hereby withdrawn.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
A relevant scooter is disclosed by Chen (US 2005/0073121). 
Regarding claim 1, Chen teaches: a scooter comprising: 
a handlebar assembly (1, 11); 
a deck (2); 
a pivot assembly comprising: 
a brace portion (23); 
a first receiving region (see the region within which element 23 is disposed); 
a second receiving region (see the region within which element 24 is disposed); and 
an intermediate region between the first and second receiving regions; and 
a support assembly (13) pivotably coupled to the pivot assembly, the support assembly comprising: 
an actuator (32); and 
a shaft (31) passing through a collar (134), the shaft comprising a first end (the upper end) and a second end (the lower end), the first end of the shaft being attached to the actuator, wherein the actuator is configured so that rotation of the actuator in a first rotational direction moves the second end of the shaft into engagement with the brace portion; wherein the scooter is configured such that: 
when the pivot assembly is in a first configuration (see Fig. 3), the second end of the shaft is engaged with the brace portion; and 
when the pivot assembly is in a second configuration (see Fig. 5), the second end of the shaft is spaced apart from the brace portion by a longitudinal gap.
Relevant elements are best shown in Figs. 1-3.
Chen fails to disclose: the actuator (32) is coupled to a pin by a collar, the pin being movable along the intermediate region. In Chen, the shaft (31) is movable along the intermediate region, not a pin.  Chen similarly fails to teach the limitations of claim 28. 
It would not be obvious to those having ordinary skill in the art to modify Chen to arrive at the invention of claims 21-40.  Such a modification would be improper hindsight.
The prior art of record fails to disclose, or render obvious, the subject matter of claims 21-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618